Citation Nr: 0509928	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

A hearing was held at the RO in September 2001.

The Board remanded the case to the RO in June 2003 and June 
2004 for due process concerns.

The appeal concerning service connection for a left shoulder 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
denied by the RO in November 1979 and May 1980.  The 
appellant did not timely perfect an appeal.  

2.  Since then, the evidence added to the record is 
cumulative.

3.  Service connection for a back disorder was denied by the 
RO in November 1979 and May 1980.  The appellant did not 
timely perfect an appeal.  

4.  Since then, the evidence added to the record is 
cumulative.


CONCLUSIONS OF LAW

1.  The May 1980 decision denying service connection for 
residuals of head injury is final.  38 U.S.C. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for residuals of head 
injury, to include headaches, dizzy spells, and speech 
impairment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The May 1980 decision denying service connection for a 
back disorder is final.  38 U.S.C. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2004).

4.  New and material evidence has not been received to reopen 
the claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [now 
codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the claimant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  The record shows that VA has met 
its duties.  The claimant was notified of evidence and 
information needed to substantiate and complete the claim and 
who had what duties in the August 2003 VCAA letter.

The August 2003 VCAA letter advised the claimant what 
evidence had been received.  It indicated that VA is 
responsible for getting relevant records from any Federal 
agency.  It stated that this may include medical records from 
the military, VA hospitals, private facilities where VA 
authorized treatment, or from the Social Security 
Administration.  It advised the claimant that on his/her 
behalf, VA would make reasonable efforts to get relevant 
records not held by a Federal agency.  It stated that this 
may include records from state or local governments, private 
doctors and hospitals, or current or former employers.  

The letter advised that the claimant must give VA enough 
information about the claimant's records so that VA could 
request them from the person or agency that has them.  The 
claimant was told that it is the claimant's responsibility to 
make sure VA receives all records that are not in the 
possession of a Federal department or agency.  The claimant 
was told to send VA what it needs.

The Board concludes that the discussions in the 
correspondence sent to the claimant informed the claimant of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, VA medical records, private 
medical records, and statements including hearing testimony 
have been obtained.  Reasonable attempts were made to obtain 
identified relevant evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  A 
supplemental statement of the case was issued in October 
2004.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Pertinent law and regulations

Prior unappealed rating decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Residuals of head injury with headaches, dizzy spells, and 
speech impairment

Factual background

A May 1976 service medical record indicates that the veteran 
had been struck in the face by a gate.  He appeared to have 
sustained lacerations behind his left ear, and on his nose, 
lower jaw, and lips.  He complained of pain in the nasal and 
lower jaw area.  Some teeth appeared to be broken.  A May 
1976 narrative summary indicates that the veteran was 
admitted to a hospital.  The history was that he was working 
at a gate that morning when the gate fell on him.  He 
sustained a nasal fracture which was minimally displaced, and 
avulsion of his 4 upper central incisor teeth.  He was 
admitted for observation.  Physical examination revealed him 
to be in no acute distress.  Examination of his head, eyes, 
ears, nose, and throat revealed the displaced fracture and 4 
avulsed incisors, a lower lip laceration with avulsion of the 
tissue, and a hematoma of the occiput which was small.  The 
neurologic examination was intact.  An occipital scalp 
contusion was diagnosed.

A March 1976 DA Form 2173 indicates that the veteran 
sustained multiple facial lacerations, avulsion of maxillary 
incisors, and a contusion of the occipital scalp.

On chapter 13 examination in June 1977, the veteran indicated 
that he did not stutter or stammer habitually and he denied 
having or having had frequent or severe headache and 
dizziness or fainting spells.  Clinical evaluation of his 
neurologic system was normal.

In October 1979, the veteran claimed service connection for 
head injury.

In November 1979, the RO denied service connection for 
residuals of facial and scalp lacerations.  It advised the 
veteran that he received facial and head injuries in service 
but recovered without residuals.  The veteran was informed of 
its decision and of his right to appeal in November 1979.  

In March 1980, the veteran filed a notice of disagreement 
with the November 1979 decision.  He stated that he suffers 
dizzy spells as a result of head injuries he received, and 
that a bump on his head exists as a result of his injuries.  

On VA examination in April 1980, the veteran stated that his 
head, on palpation in his occiput, hurts at times.  Physical 
examination revealed his cranial nerves were intact.  

On VA general medical examination in April 1980, the veteran 
stated that 4 teeth were replaced by a removable bridge and 
he had difficulty talking with the bridge at the present 
time.  

On VA dental examination in April 1980, the veteran stated 
that in 1976, a large iron gate fell on top of him and he was 
rendered unconscious for approximately 5 minutes.  He 
reported that he had would have dizzy spells.  Clinically, 
there was no muscle paralysis or functional loss and there 
was no loss of sensation involving the 5th or 7th cranial 
nerves.  

In June 1980, the RO service-connected scars on the veteran's 
forehead and lower lip and denied service connection for 
residuals of head injury with dizzy spells and for speech 
impairment.  Its decision notes that examination showed that 
speech impairment that the veteran referred to, was 
difficulty speaking because a partial denture was not stable.  
It states that no residuals of head injury were found except 
for the small scar on his forehead.  It advised the veteran 
that residuals of a head injury with dizzy spells and speech 
impairment were not incurred in service.  

In June 1980, the RO issued a statement of the case on 
residuals of head injury with dizziness and speech 
impairment.  It advised the veteran that if the RO did not 
hear from him in 60 days, it would assume he did not intend 
to complete his appeal.

In a July 1983 dental rating decision, the RO decided that 
trauma to teeth 7, 8, 9, and 10 was incurred in service.

A March 1989 private CT scan of the brain was normal.  

On VA evaluation in April 1989, the veteran complained of 
headaches off and on for 2-3 years.  He denied a history of a 
head injury.  

In July 1999, the veteran reported that he had some speech 
impairment.  

In August 1999, the veteran stated that he was reopening his 
claim for service connection for headaches.  He reported that 
an iron gate came against him in 1976 and took him to the 
ground and that he now experienced constant pain.  

An August 1999 VA medical record reports complaints of 
headache for 6 months.  Clinically, no motor or sensory loss 
was noted.  He had mild spasm of the lower neck bilaterally.  
Cervical strain was assessed.  

On VA evaluation in August 2000, the veteran complained of a 
headache associated with stress.  On clinical evaluation, his 
cranial nerves III - XII were intact.  Tension headaches were 
assessed.  

On VA evaluation in September 2000, the veteran wanted 
surgery to improve his speech and he felt that his tongue 
needed surgery.  On observation, the veteran's speech was 
gargled.  

A duplicate of the April 1980 general medical examination was 
received in October 2000.  

On VA evaluation in May 2001, clinical evaluation revealed 
cranial nerves III - XII was intact.

During the veteran's hearing in September 2001, he reported 
that a gate fell on him in service and he almost went into a 
coma.  He stated that a May 1989 X-ray showed a skull 
fracture.  



Analysis

The veteran has filed a claim for service connection for 
residuals of a head injury to include headaches, dizziness, 
and speech impairment.  Service connection was last denied 
for residuals of head injury, to include headaches, 
dizziness, and speech impairment, in May 1980.  The veteran 
did not perfect a timely appeal and the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  Since that 
determination, the veteran has sought to reopen the claim.  A 
claim will be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108 (West 2002).

The RO recognized an in-service head injury in November 1979 
but determined that there were no residuals.  In June 1980, 
it determined that there were no residuals of head injury 
except for a small scar on the veteran's forehead.  It 
determined that he did not have dizzy spells or speech 
impairment due to his in-service head injury.  In July 1983, 
the RO decided that trauma to teeth 7, 8, 9, and 10 was 
incurred in service.

The March 1989 CT scan is cumulative of the June 1977 service 
discharge examination report showing a normal neurological 
system.  

The April 1989 VA evaluation report showing complaints of 
headaches off and on is cumulative of the veteran's April 
1980 VA examination complaint of his occiput hurting at 
times.  

The veteran's July 1999 report that he has some speech 
impairment and his September 2000 report that he wanted to 
improve his speech is cumulative of his April 1980 report on 
VA dental examination that he had difficulty talking.  

The veteran's August 1999 statement that he had constant pain 
and his August 2000 complaint of headaches are cumulative of 
his April 1980 VA examination statement that his head hurts 
at times.

The veteran's September 2000 statement that he wanted to 
improve his speech and his September 2000 VA evaluation 
showing that his speech was gargled is cumulative of his 
April 1980 medical examination statement that he had 
difficulty talking.  

The duplicate of the April 1980 VA examination report 
received in October 2000 is not new because it was previously 
considered.  38 C.F.R. § 3.156.

The May 2001 VA evaluation report showing that his cranial 
nerves III - XII were intact is cumulative of the June 1977 
examination clinical evaluation report that his neurologic 
system was normal.  

The veteran's September 2001 hearing testimony that a gate 
fell on him in service and he almost went into a coma is 
cumulative of the May 1976 service medical record showing he 
was struck in the face with a gate and of its report that his 
neurologic examination was intact.  His September 2001 
testimony that a May 1989 X-ray showed a skull fracture is 
not material because it is not competent.  38 C.F.R. § 3.156.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Since the last determination, the veteran has not submitted 
competent evidence showing that he has headaches, dizziness, 
or speech impairment from his in-service head injury.  In 
sum, the submitted evidence is not new and material and the 
claim may not be reopened.  38 U.S.C.A. § 5108.

Back disorder 

Factual background

A May 1977 service medical record indicates that the veteran 
complained of an injury to his right shoulder.  He reported 
that 2 guys jumped on his back and on his shoulder.  He 
stated that when he was trying to lift and rotate his arm, 
tension was felt.  A physician noted that he complained of 
pain over his clavicle and that it was tender.  The 
assessment was a right shoulder contusion.

On chapter 13 examination in June 1977, the veteran denied 
having or having had recurrent back pain.  Clinical 
evaluation of his spine and other musculoskeletal system was 
normal.  

In October 1979, the veteran claimed service connection for 
back injury.  He reported that he had not been treated after 
service.  

In November 1979, the RO denied service connection for a back 
condition.  It indicated that there was no evidence of 
treatment or complaint of a back condition in service or on 
the standard form 93 completed at discharge.

In March 1980, the veteran stated that he suffers from pain 
in his back.  

On VA examination in April 1980, the veteran stated that in 
1976, a large iron gate fell on top of him and his back was 
injured at the same time.  He stated that he had back pain 
across his low back which originated from the accident.  
Clinically, he had a full range of motion of his lumbar 
spine.  Deep tendon reflexes were active and equal.  X-rays 
of the lumbar spine were within normal limits.  The diagnosis 
was lumbosacral strain.  

In May 1980, the RO continued the denial of service 
connection for lumbosacral strain.  The RO indicated that the 
one complaint of back pain in service with a normal discharge 
examination was not sufficient to establish service 
connection of the now diagnosed lumbosacral strain.  The RO 
informed the veteran that service connection could not be 
established for lumbosacral strain.  It was not shown as 
incurred in or aggravated by his military service.

In June 1980, the RO issued a statement of the case.  It 
advised the veteran that if the RO did not hear from him in 
60 days, it would assume he did not intend to complete his 
appeal. 

In August 1999, the veteran stated that he was reopening his 
claim for service connection for back problems.  He reported 
that an iron gate came against him in 1976 and took him to 
the ground and that he now experienced constant pain.  

On VA evaluation in August 1999, the veteran complained of 
low back pain for 6 months and mechanical low back pain was 
assessed.  

An August 1999 VA X-ray of the veteran's lumbar spine 
revealed spondylosis deformans of the lumbar spine.  

An August 2000 VA medical record reports a history of low 
back pain off and on for 6 years.  

On VA evaluations in April 2002, the veteran reported an old 
back injury causing pain.  

During the veteran's hearing in September 2001, he testified 
that a back condition was incurred on active duty when a gate 
fell on him.  

Analysis

The veteran has filed a claim for service connection for a 
back disorder.  Service connection was denied for a back 
condition in November 1979 and in May 1980 the RO continued 
the denial of service connection for lumbosacral strain.  The 
veteran did not perfect a timely appeal and the May 1980 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.1103.  Since that determination, the veteran 
has sought to reopen the claim.  A claim will be reopened if 
new and material evidence is received.  

In June 1980, the RO recognized one complaint of back pain in 
service and a post-service lumbosacral strain but not a nexus 
between the lumbosacral strain and service.

In essence, there was evidence of a post-service diagnosis 
and an in-service complaint of pain.  However, there was no 
competent evidence linking the post-service diagnosis to any 
incident of service.  

Since that last determination, the veteran has attempted to 
reopen his claim.  Our review reflects that he has not 
submitted new and material evidence.  The veteran's 
assertions that he has a back disorder due to service are 
cumulative of his prior claim.  

The veteran has also presented evidence of post-service 
diagnoses of mechanical low back pain and spondylosis.  
However, at the time of the prior denial there was evidence 
of post-service pathology.  Evidence that confirms a 
previously established fact is not new and material nor does 
it alter in any substantial way the factual predicate for the 
prior denial.  Anglin v. West, 203 F. 3d 1343 (Fed Cir 2000); 
Mason v. Derwinski, 2 Vet. App. 526 (1992).  This evidence is 
not material since the issue was not the existence of a 
current disability.  Sagainza v. Derwinski, 1 Vet. App.575 
(1991).  


ORDER

The application to reopen a claim for service connection for 
residuals of a head injury is denied.

The application to reopen a claim for service connection for 
a back disorder is denied.


REMAND

Left shoulder

A March 24, 1976 service medical record indicates that the 
veteran was picked up bodily and dropped from an unknown 
height.  He had pain over his right clavicle.  The X-ray was 
negative.  There was no severe limitation of range of motion.  
There was spasm of the shoulder and neck muscles.  A 
narrative summary indicates that physical examination was 
negative with the exception of the right shoulder.  

A March 1976 DA Form 2173 indicates that the veteran 
sustained trauma to his left shoulder on March 24, 1976.

On VA evaluation in August 1999, the veteran complained of 
problems in the shoulder areas.  

In August 1999, the veteran claimed service connection for 
left shoulder pain.  He stated that he had an accident in 
1976 when an iron gate came against him and took him to the 
ground.  He stated that he experiences continual pain.  

In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court 
indicated that a VA examination is required when a claimant 
submits competent evidence of persistent and recurrent 
symptoms of a claimed disease and an indication that those 
symptoms may be associated with his active military service.  
A VA examination has not been conducted.

In light of the above, a remand for a VA examination is 
necessary.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

A VA examiner should examine the veteran 
and render an opinion with reasons as to 
the nature of any current left shoulder 
disability and as to whether it is 
related to service.  The claims folder 
should be made available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


